Appellate Case: 21-6051      Document: 010110611730           Date Filed: 11/30/2021      Page: 1
                                                                                         FILED
                                                                             United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                               Tenth Circuit

                              FOR THE TENTH CIRCUIT                              November 30, 2021
                          _________________________________
                                                                                Christopher M. Wolpert
                                                                                    Clerk of Court
  MATTHEW SCOTT STRICKLAND,

        Petitioner - Appellant,

  v.                                                             No. 21-6051
                                                         (D.C. No. 5:17-CV-00843-HE)
  JIMMY MARTIN,                                                  (W.D. Okla.)

        Respondent - Appellee.
                       _________________________________

              ORDER DENYING CERTIFICATE OF APPEALABILITY*
                     _________________________________

 Before HOLMES, KELLY, and McHUGH, Circuit Judges.
                   _________________________________

        A jury in Oklahoma state court found Applicant Matthew Scott Strickland guilty

 of three counts: (1) murder in the first degree, in violation of title 21, section 701.7 of the

 Oklahoma Statutes; (2) assault and battery with a deadly weapon, in violation of title 21,

 section 652 of the Oklahoma Statutes; and (3) use of body armor while committing a

 felony, in violation of title 21, section 1289.26 of the Oklahoma Statutes. At issue at the

 trial was whether Mr. Strickland acted in self-defense. The jury found Mr. Strickland

 guilty, and he received sentences of life imprisonment, ten years’ incarceration, and five

 years’ incarceration, respectively.



        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Federal Rule of Appellate Procedure 32.1 and Tenth Circuit Rule 32.1.
Appellate Case: 21-6051      Document: 010110611730           Date Filed: 11/30/2021        Page: 2



        After unsuccessfully appealing his convictions and seeking state post-conviction

 relief, Mr. Strickland applied for relief under 28 U.S.C. § 2554 in the United States

 District Court for the Western District of Oklahoma. The district court denied his habeas

 petition. He now seeks a certificate of appealability (“COA”) from this court. See

 28 U.S.C. § 2253(c)(1)(A) (requiring COA to appeal denial of relief under § 2254). We

 deny his request and dismiss this matter.

                           I. PROCEDURAL BACKGROUND

        Mr. Strickland initially appealed his convictions to the Oklahoma Court of

 Criminal Appeals (“OCCA”). He raised two issues: (1) the evidence presented was

 insufficient to support his convictions because the prosecution failed to prove beyond a

 reasonable doubt that he was not acting in self-defense; and (2) prosecutorial misconduct

 deprived him of a fair trial. The OCCA affirmed his convictions.

        Mr. Strickland then filed an application for post-conviction relief in the District

 Court of Oklahoma County, raising three issues: (1) his appellate counsel was ineffective

 by failing to raise a claim that his trial counsel were ineffective for failing to investigate

 mental health records and otherwise conduct a mental health investigation; (2) his

 appellate counsel was ineffective by failing to raise a claim that his trial counsel were

 ineffective for failing to conduct an investigation and present expert testimony

 substantiating his account of the incident; and (3) the cumulative error denied him his

 constitutional rights.

        The day after he filed his application for post-conviction relief in the District

 Court of Oklahoma County, Mr. Strickland filed a pro se habeas petition pursuant to

                                                2
Appellate Case: 21-6051      Document: 010110611730         Date Filed: 11/30/2021         Page: 3



 28 U.S.C. § 2254 in the United States District Court for the Western District of

 Oklahoma. He then sought and received a stay pending exhaustion of his state court

 remedies. After the District Court of Oklahoma County denied his application for

 post-conviction relief, and the OCCA affirmed the denial, Mr. Strickland reopened his

 federal habeas case. Now represented by counsel, Mr. Strickland raised several issues in

 his briefing: (1) sufficiency of the evidence; (2) prosecutorial misconduct; (3) ineffective

 assistance of appellate counsel in failing to assert two claims of ineffective assistance of

 trial counsel; and (4) cumulative error. A magistrate judge considered the issues and

 issued a Report and Recommendation, recommending the habeas petition be denied.

 Mr. Strickland objected to the report, but the district court adopted it and denied the

 habeas petition and later denied a COA. Mr. Strickland now seeks a COA from this court.

                                      II. DISCUSSION

        We may issue a COA “only if the applicant has made a substantial showing of the

 denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires “a

 demonstration that . . . includes showing that reasonable jurists could debate whether (or,

 for that matter, agree that) the petition should have been resolved in a different manner or

 that the issues presented were ‘adequate to deserve encouragement to proceed further.’”

 Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880,

 893 & n.4 (1983)). To put it simply, Mr. Strickland must show that the district court’s

 resolution of the constitutional claim was either “debatable or wrong.” Id.

        Under the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), when

 a claim has been adjudicated on the merits in a state court, a federal court can grant

                                               3
Appellate Case: 21-6051     Document: 010110611730          Date Filed: 11/30/2021      Page: 4



 habeas relief only if the applicant establishes that the state court decision was “contrary

 to, or involved an unreasonable application of, clearly established Federal law, as

 determined by the Supreme Court of the United States,” or was “based on an

 unreasonable determination of the facts in light of the evidence presented in the State

 court proceeding.” 28 U.S.C. § 2254(d)(1),(2). This is a high bar. But “[i]f a claim was

 not decided on the merits by the state courts (and is not procedurally barred), we may

 exercise our independent judgment in deciding the claim.” McCracken v. Gibson, 268

 F.3d 970, 975 (10th Cir. 2001).

        Under the § 2254(d) standard, a federal court may not grant relief simply because

 it concludes in its “independent judgment that the relevant state-court decision applied

 clearly established law erroneously or incorrectly,” but may grant relief only where “the

 ruling [is] ‘objectively unreasonable, not merely wrong; even clear error will not

 suffice.’” Gipson v. Jordan, 376 F.3d 1193, 1196 (10th Cir. 2004) (quoting Williams v.

 Taylor, 529 U.S. 362, 411 (2000)); Virginia v. LeBlanc, 137 S. Ct. 1726, 1728 (2017)

 (per curiam) (quoting Woods v. Donald, 575 U.S. 312, 316 (2015)). Mr. Strickland must

 thus “show that the state court’s ruling was so lacking in justification that there was an

 error well understood and comprehended in existing law beyond any possibility for

 fairminded disagreement.” LeBlanc, 137 S. Ct. at 1728 (ellipsis omitted) (quoting

 Harrington v. Richter, 562 U.S. 86, 102 (2011)).

        In addition to this deferential legal standard, the AEDPA establishes a deferential

 standard of review for the state court’s factual findings. Specifically, the “AEDPA . . .

 mandates that state court factual findings are presumptively correct and may be rebutted
                                               4
Appellate Case: 21-6051      Document: 010110611730          Date Filed: 11/30/2021        Page: 5



 only by ‘clear and convincing evidence.’” Saiz v. Ortiz, 392 F.3d 1166, 1175 (10th Cir.

 2004) (quoting 28 U.S.C. § 2254(e)(1)). We must incorporate the AEDPA’s deferential

 treatment of state court decisions into our consideration of Mr. Strickland’s request for a

 COA. See Dockins v. Hines, 374 F.3d 935, 938 (10th Cir. 2004).

        Mr. Strickland seeks a COA on the following grounds: (1) there was insufficient

 evidence to support his convictions; (2) his appellate counsel was ineffective in two

 ways; and (3) the accumulation of errors deprived him of his constitutional rights. We

 address each of Mr. Strickland’s arguments in turn, and ultimately deny his application

 for a COA.

                                A. Sufficiency of the Evidence

        First, Mr. Strickland argues there was insufficient evidence to support his

 convictions. He previously raised this claim as part of his direct appeal to the OCCA,

 which denied relief. He did not raise this claim again until his habeas petition in the

 federal district court, where the court denied it as a ground for relief.

        To evaluate a sufficiency of the evidence claim, a federal court must ask “whether,

 after viewing the evidence in the light most favorable to the prosecution, any rational trier

 of fact could have found the essential elements of the crime beyond a reasonable doubt.”

 Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in the original). Ultimately, we

 must “accept the jury’s resolution of the evidence as long as it is within the bounds of

 reason.” Grubbs v. Hannigan, 982 F.2d 1483, 1487 (10th Cir. 1993). And we must give

 deference to the findings of the reviewing state court—here, the OCCA. LeBlanc, 137 S.

 Ct. at 1728.

                                                5
Appellate Case: 21-6051      Document: 010110611730          Date Filed: 11/30/2021       Page: 6



        After reviewing Mr. Strickland’s application for a COA, his supporting appendix,

 and the relevant legal authority, we conclude for the same reasons as did the district court

 that Mr. Strickland has not made “a substantial showing of the denial of a constitutional

 right.” 28 U.S.C. § 2253(c)(2). While Mr. Strickland has shown there was evidence from

 which a jury could have concluded he acted in self-defense, there was also sufficient

 evidence to support the jury’s contrary finding that he was guilty of first-degree murder.

 The jury heard testimony from the surviving victim, Ottie Sides, and was presented with

 evidence regarding Mr. Strickland’s failure to leave the scene when he had the

 opportunity to do so, as well as the complicated history between the parties. While we

 agree with Mr. Strickland that a jury may have concluded he acted in self-defense, we

 will not disturb a state court jury’s decision by reweighing the evidence. Messer v.

 Roberts, 74 F.3d 1009, 1013 (10th Cir. 1996). Instead, we “accept the jury’s resolution of

 the evidence as long as it is within the bounds of reason.” Grubbs, 982 F.2d at 1487.

 Further, because our review is governed by AEDPA, it is doubly deferential. Where the

 jury’s conviction was within the bounds of reason based on the evidence, the OCCA’s

 ruling was not wrong, much less “objectively unreasonable.” LeBlanc, 137 S. Ct. at 1728.

 We therefore deny a COA on this claim.

                            B. Ineffective Assistance of Counsel

        Mr. Strickland next argues his appellate counsel was ineffective for failing to

 assert two claims of ineffective assistance by his trial counsel in failing to: (1) investigate

 mental health records or otherwise conduct a mental health investigation and

 (2) investigate and present evidence substantiating Mr. Strickland’s version of events.

                                                6
Appellate Case: 21-6051     Document: 010110611730         Date Filed: 11/30/2021       Page: 7



 Ineffective assistance of counsel claims must be analyzed using the approach set forth in

 Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland, “a defendant must

 show both that his counsel’s performance fell below an objective standard of

 reasonableness and that the deficient performance prejudiced the defense.” United States

 v. Holloway, 939 F.3d 1088, 1102 (10th Cir. 2019) (internal quotation marks omitted).

 There is “a strong presumption that counsel’s conduct falls within the wide range of

 reasonable professional assistance.” Strickland, 466 U.S. at 689.

        Because the OCCA previously denied these arguments, we consider whether that

 decision was “contrary to, or involved an unreasonable application of, clearly established

 Federal law, as determined by the Supreme Court of the United States,” or “was based on

 an unreasonable determination of the facts in light of the evidence presented in the State

 court proceeding.” 28 U.S.C. § 2254(d)(1),(2). Mr. Strickland must show the district

 court’s conclusion that the state court’s ruling was not contrary to established law was

 “debatable or wrong.” Slack, 529 U.S. at 584.

        As to Mr. Strickland’s first argument—his appellate counsel’s failure to raise his

 trial counsel’s failure to investigate Mr. Strickland’s mental health records or conduct a

 mental health evaluation—the federal district court properly weighed the evidence, the

 legal standard, and Mr. Strickland’s arguments before concluding the trial counsel’s

 failure to conduct a mental health investigation was “well within the range of trial

 counsel’s reasonable professional judgment.” App. Vol. 1 at 223. This conclusion was

 not “debatable or wrong.” Slack, 529 U.S. at 584. While Mr. Strickland argues a mental

 health evaluation and investigation would have benefited his defense, his trial counsel

                                              7
Appellate Case: 21-6051     Document: 010110611730          Date Filed: 11/30/2021      Page: 8



 chose to suppress his mental health records because they contained information regarding

 a “hit list” he had prepared of people he would like to kill—including his mother, one of

 the ultimate victims. The OCCA upheld the lower state court’s finding that “it was

 clearly sound strategy on the part of [Mr. Strickland’s] counsel to suppress evidence of

 his mental health treatment so as to prevent his jury from hearing [Mr. Strickland’s]

 statements that he wanted to kill his mother.” App. Vol. 3 at 613. Because Mr. Strickland

 has failed to overcome the “strong presumption that counsel’s conduct falls within the

 wide range of reasonable professional assistance,” we cannot conclude the federal district

 court’s decision was “debatable or wrong.” Slack, 529 at 584. We therefore deny a COA

 on this claim.

        This also holds true on Mr. Strickland’s second ineffective assistance of counsel

 argument—that his appellate counsel should have raised his trial counsel’s failure to

 investigate and present evidence regarding his version of events. Mr. Strickland argues

 his trial counsel should have investigated and presented expert testimony on his account

 that he did not fire the first shot. However, as the OCCA noted, the report submitted by

 Mr. Strickland in support of this claim concludes that the question of who fired first

 “cannot be determined from forensic analysis of the physical evidence in this case.” App.

 Vol. 3 at 615. This conclusion from Mr. Strickland’s proposed expert is the same

 conclusion reached by the state investigators who testified at trial. Therefore, no new

 evidence would have been presented to the jury on this issue, and the question of who

 fired first turned almost solely on the credibility of the surviving victim’s testimony.



                                               8
Appellate Case: 21-6051     Document: 010110611730         Date Filed: 11/30/2021    Page: 9



 Under these circumstances, trial counsel’s choice not to pursue this line of defense was

 well within the bounds of professional judgment.

        Because we conclude Mr. Strickland’s ineffective assistance of counsel claims

 fail, the OCCA’s determination is not “obviously wrong.” Kayer, 141 S. Ct. at 520. Nor

 was the district court’s resolution “debatable or wrong.” Slack, 529 U.S. at 484.

                                   C. Cumulative Error

        Finally, Mr. Strickland argues the accumulation of errors violated his

 constitutional rights. Having concluded there were no errors, we decline to grant a COA

 on this ground.1 Hanson v. Sherrod, 797 F.3d 810, 853 (10th Cir. 2015) (requiring at least

 two errors to engage in a cumulative error analysis).


        1
           In advancing his cumulative error argument, Mr. Strickland asks us to cumulate
 all errors in his § 2554 petition and request for a COA even though he acknowledged
 before the district court that the OCCA viewed his cumulative error argument as only
 encompassing his two ineffective assistance of appellate counsel claims. Although the
 state initially raised an exhaustion defense relative to Mr. Strickland’s cumulative error
 argument, the magistrate judge did not address that defense. And the state did not object
 to the magistrate judge overlooking the exhaustion issue and reaching the merits of all
 claims in Mr. Strickland’s § 2254 petition despite its potential mixed nature. Thus, the
 firm-waiver rule eliminates our need to consider whether Mr. Strickland properly
 exhausted the broad cumulative error claim he presents in his request for a COA because
 the state did not properly preserve that affirmative defense for appellate review. See
 Morales-Fernandez v. INS, 418 F.3d 1116, 1119 (10th Cir. 2005) (observing that Tenth
 Circuit “has adopted a firm waiver rule under which a party who fails to make a timely
 objection to the magistrate judge’s findings and recommendations waives appellate
 review of both factual and legal questions”); Gallegos v. Bravo, 437 F. App’x 624, 625–
 26 (10th Cir. 2011) (unpublished) (applying firm waiver rule within § 2254 context); see
 also Day v. McDonough, 547 U.S. 198, 199 (2006) (noting that exhaustion of state
 remedies is an affirmative defense). Finally, where we conclude there are no errors to
 cumulate, it is unnecessary for us to determine whether the OCCA addressed the merits
 of the cumulative error claim Mr. Strickland presents in his request for a COA or if it
 overlooked the scope of this claim such that AEDPA deference would not apply to a
 federal court’s consideration of the claim.
                                              9
Appellate Case: 21-6051   Document: 010110611730      Date Filed: 11/30/2021   Page: 10



                                 III. CONCLUSION

        For the foregoing reasons, we DENY Mr. Strickland’s request for a COA and

  DISMISS this matter.




                                           Entered for the Court


                                           Carolyn B. McHugh
                                           Circuit Judge




                                          10